DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high contrast” in claim 17 is a relative term which renders the claim indefinite. The term “high contrast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6 & 13 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chupp et al. (US 5812419).
Regarding claim 1, Chupp et al. teach:
1. A method for imaging particles in a blood fluid sample using a particle analysis system configured for geometric hydrofocusing, the particles included in the blood fluid sample having a sample fluid viscosity, the method comprising: 
injecting the blood fluid sample (e.g., 812 C32/L12-14, Abstract & C57/L30-47+) into a flowpath (see e.g., flow pattern shown in Figs. 16, 31 & 34 for example) of a flowcell (170) so that the blood fluid sample fluid flows in a sample flowstream with a flowstream width greater than a flowstream thickness (see C29/L46-C30/L7 & Fig. 43 for example), the sample flowstream flowing through a decrease in flowpath size and traversing an imaging axis (see Figs. 16 & 34 for example); 
focusing an image capture device (e.g., optical detectors, C7/L15-28+; see also photodiode array detector 131 C42/L43-61+) comprising imaging an imaging target (e.g., flow chamber 300), the imaging target having a position fixed relative to the flowcell (see Fig. 19 & C37/L13-40+ for example); 
adjusting a distance between the image capture device and the flowcell (see C29/L40-C30/L7 teaching optically focusing stream with the laser beam, and the use of fine adjust mechanism means to displace the laser beam C43/L24-36) by a displacement distance equal to a distance between the sample flowstream and the imaging target such that the image capture device is focused on the sample flowstream, wherein the displacement distance has a value greater than zero (see Figs. 19, 64-67 & C40/L61-C43/L53 for example); and 
acquiring a focused image of the particles (C42/L29-31+), suitable for particle characterization and counting, within the sample flowstream with the image capture device (C11/L15-23, C12/L59-64, C38/L7-16+).  

Regarding claims 2, 4, 6 & 13, Chupp et al. teach:
2. The method according to claim 1, further comprising flowing a sheath fluid along the flowpath of the flowcell (304, Fig. 16, C29/L46-C30/L7+), wherein the sheath fluid has a sheath fluid viscosity that differs from the sample fluid viscosity by a viscosity difference in a predetermined viscosity difference range (see C20/L45-57 for example), and wherein a viscosity agent in the sheath fluid retains viability of cells in the sample flowstream leaving structure and content of the cells intact when the cells extend from the sample flowstream into the flowing sheath fluid (since specific condition of the sheath fluid or the sample fluid are not claimed, and all structural conditions have been taught, the limitation as broadly claimed would have been taught). 
4. The method of claim 1, wherein the imaging target is located between an illumination window (e.g., optics bench, C40/L61-C43/L53) and a viewport window (e.g., clear quartz block, C29/L47). 
6. The method of claim 1, wherein adjusting the distance between the image capture device and the flowcell comprises moving a component of the image capture device, and wherein the component comprises a member selected from the group consisting of a zoom lens and an assembly comprising the image capture device (see C43/L8-36 for example). 
13. The method of claim 1, wherein the imaging target comprises a scale (see i.e., tapered portion “A” and “B” in Fig. 31 & C31/L48-62). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chupp et al. (US 5812419) in view of Mohan et al. (US 2014/0193892).
Regarding claims 10-12, Chupp et al. do not explicitly teach: 10. The method of claim 1 further comprising autofocusing, wherein the autofocusing step comprises: injecting a test fluid sample into the sheath fluid to form a test sample flowstream within the flow cell; obtaining a first focused image of the imaging target using the image capture device, the focused imaging target and the image capture device defining a first focal distance; obtaining a second focused image of the test sample flowstream using the image capture device, the focused test sample flow stream and the image capture device defining a second focal distance; and obtaining the displacement distance by calculating a difference between the first focal distance and the second focal distance.; 11. The method of claim 10, further comprising: detecting an autofocus re-initiation signal; repeating the autofocusing and image acquisition steps in response to the autofocus re-initiation signal.; 12. The method of claim 11, wherein the autofocus re-initiation signal comprises a member selected from the group consisting of a change in temperature, a decrease in focus quality, a lapsed time interval, or a user-input.
Mohan et al. teach an imaging analysis system for cytometry (¶ 0310) comprising an automatic focusing imaging analysis (¶ 0227) performing multiple plane focal scans of target cells (¶ 0177-0182) and their distance (¶ 0131-0133); repeating autofocusing and image acquisition steps (¶ 0185); wherein the autofocus re-initiation signal comprises a member selected from the group consisting of a change in temperature, a decrease in focus quality, a lapsed time interval, or a user-input (¶ 0185).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the optical system of Chupp et al. with the automatically focusing multiple scanning imaging analysis system of Mohan et al. to reduce user input and increase efficiency (¶ 0227).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Claims 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chupp et al. (US 5812419) in view of Miers (US 5872627).
Regarding claims 15-18, Chupp et al. do not explicitly teach: 15. The method of claim 1, wherein the imaging axis is an x-axis, wherein focusing the image capture device on the sample flowstream comprises rotationally adjusting a relative position of the image capture device and the flowcell about the x-axis, a y-axis or a z-axis.; 16. The method of claim 1, wherein the imaging target comprises an autofocus pattern.; 17. The method of claim 16, wherein the autofocus pattern comprises a transparent portion that admits light and a high contrast pattern having sharply contrasting features and edges.; 18. The method of claim 17, wherein the autofocus pattern comprises an opaque border around the transparent portion.

Miers teaches a system comprising:
a flowcell (110A);
an image capture device (388, 391) comprising an objective lens (385, C21/L62), the image capture device provided to image a blood fluid sample particle (C22/L44-57+); 
a flowcell control mechanism (105);
wherein an imaging axis is an x-axis, wherein focusing the image capture device on a sample flowstream comprises rotationally adjusting a relative position of the image capture device and the flowcell about the x-axis, a y-axis or a z-axis (see C23/L52-C24/L18);  
a focus pattern comprising a transparent portion (e.g., transparent annular aperture), opaque portion (e.g., opaque dark field stop), and a contrast pattern (e.g., scatter reticule dark field stop 387a, C22/L1-5), the focus pattern having a position fixed relative to the flowcell (see Fig. 10B), wherein the focus pattern and sample flowstream defining a displacement distance along the imaging axis (see Fig. 10B);
a data processing module (107) in connectivity with the image capture device and with the flowcell control mechanism (see Fig. 11 & C6/L23-42+), the data processing module comprising a processor and a tangible non-transitory computer readable medium (107).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flow chamber of Chupp et al. with teachings of Miers (C22/L1-18) to provide more uniform and focused but less intense spot of illumination.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  Therefore, a person of ordinary skill would likely to use available technique to add an optic having a focus pattern comprising a transparent portion, an opaque portion, and a contrast pattern to specifically control detecting beam on to a detector (C22/L1-18).

Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
Claim objections & 35 USC § 112 rejections 01/13/2022 have been withdrawn.
In response to the Applicant’s argument that Chupp et al. fail to teach “focusing on an imaging target that has a fixed distance from the image capture device”, Examiner disagrees.
Chupp et al. teach, among other things, focusing an image capture device (e.g., optical detectors, C7/L15-28+; see also photodiode array detector 131 C42/L43-61+) comprising imaging an imaging target (e.g., flow chamber 300), the imaging target having a position fixed relative to the flowcell (see Fig. 19 & C37/L13-40+ for example).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Chupp fails to describe or suggest [...] that has a different distance from the image capture device than the sample flowstream”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798